Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, 19, 20 are pending in this application of which claims 7-9 and 11-16 are withdrawn from consideration.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 17, 19, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoellwarth (US 2016/0085076) in view of Hoberman (US 2014/0267637).

As to claims 1, 17, Hoellwarth (Figs. 5, 6) teaches a head-mounted display system (600), comprising: 
a display device comprising a touch screen surface exposed to an outside (Top portion of the display 506 shown in Fig. 5); and 
a head-mounted device comprising: 
a frame (Frame created by the HMD), in which a reception space allowing the display device to be mounted therein is defined (The HMD is configured such that device 502 can be inserted into 500 from any desired direction) [Col. 21, Lines 64-67; Col. 22, Lines 1-12]; and 
an optical system (604) disposed in the frame; 
wherein the display device is coupled with the head-mounted device (Coupled as shown in Fig. 5),
wherein the first active region is exposed to the outside of the frame, is disposed above the second active region (Part of the screen 506 is exposed to the outside through the top opening as shown in Fig. 5), and
wherein the second active region and an entirety of all edges of the display device adjacent to opposing sides and a side joining the opposing sides of the second active region are inserted into the reception space so as not to be exposed to the outside of the frame and closed by the frame (As shown in Figs. 5 and 6).

However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the touch screen surface includes an active region which displays an image and senses a user input (The entirety of the touch screen surface) [0063]; and 
a head-mounted device comprising: 
a frame (Frame shown in Fig. 2), in which a reception space allowing the display device to be mounted therein is defined [0061]; and 
an optical system (10, 14) disposed in the frame; 
wherein the active region of the display device comprises a first active region (Region corresponding to 42) and a second active region (Region corresponding to 24 that is located behind the assembly 200), and, 
wherein the first active region receives the user input for controlling the head-mounted device (The user can provide input as shown in Fig. 4B), when the display device is coupled with the head-mounted device (Coupled as shown in Fig. 1), and
wherein the second active region and all edges of the display device adjacent to the second active region are inserted into the reception space (As shown in Fig. 1),
wherein a function of the head-mounted device is controlled based on the user input received through the first active region of the display device (E.g. Showing the user one stereoscopic scene and changing to another stereoscopic scene based on user inputs to change what is shown to the user through the head-mounted device. Alternatively, enabling/disabling the overall display through the user input, changing the function of the head-mounted device from a stereoscopic display to nothing).


As to claim 2, Hoellwarth teaches the elements of claim 1 above.
However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the second active region comprises an image display region, which displays an image to be provided to a user (Region 24).

As to claims 3, 19, Hoellwarth teaches the elements of claim 1 above.
However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the first active region does not display an image (The bottom half of the display can be configured in any desired manner, including using only buttons that are not visible) [0096] and the second active region displays an image (Shown in Fig. 3), when the display device is coupled with the head-mounted device (Shown in Fig. 4B).

As to claims 4, 20, Hoellwarth teaches the elements of claim 1 above.
However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the first active region senses the user input and the second active region does not sense the user input (If the user input 

As to claim 5, Hoellwarth teaches the elements of claim 1 above.
However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the user input, which is input to the first active region, controls at least one of volume of the head-mounted device, screen brightness of the head-mounted device, resolution of the head-mounted device, a focal length of the optical system, and an assist device other than the display device and interlocked with the head-mounted device (E.g. Toggling sounds/appearance of text) [0095, 0096].

As to claim 6, Hoellwarth teaches the elements of claim 1 above.
However, Hoellwarth does not teach utilizing the exposed area as an input area.
On the other hand, Hoberman teaches wherein the touch screen surface is flat (Shown in Fig. 1), and the first active region is defined by a part of an exposed portion confined by three sides including a long side of the touch screen surface and portions of short sides of the touch screen surface, which is connected to the long side of the touch screen surface (Fig. 1 shows the upper portion of the touch screen confined by three sides and the first active region extends down from the upper half, and is exposed to the user).

As to claim 10, Hoellwarth teaches the elements of claim 1 above.

On the other hand, Hoberman teaches wherein the frame comprises a main frame (Portion of the frame located on the front of the screen), and a cover portion which covers at least a portion of a rear surface of the display device (Portion of the frame located on the back of the screen), and the reception space is defined between the main frame and the cover portion (The screen is inserted between the two portions).

Response to Arguments
Applicant's arguments with respect to claims 1 and 17 have been considered but are not persuasive.
As to claims 1 and 17, Applicant argues that “in Hoberman, the user input received through the touchscreen of the tablet 20 is merely used to control functions of the tablet 20 itself, not a function of the stereoscope 200 (allegedly corresponding to the recited “head-mounted device”).”
Examiner disagrees and contends that, as explained during the interview on 12/4/2020, “a function of the head-mounted device” needs to be defined with more specificity. As claims 1 and 17 stand now, “a function” of a device can change even if the device itself remains unchanged. The manner of usage of a device can also change its function. As such, Examiner recommends better defining the exact function that is changed to overcome Hoberman. 

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691